Oo Co nD DH ww HB WW YH Ke

NO WY PO NY HO HO KN KN RO RO eee ee ee ee
on DH FW Nn KF CO OU ON DH FP WwW YP KS

 

Case 3:20-cr-05055-RBL Document 3 Filed 01/28/20 Page 1 of 2

 

FILED

 

 

Jan 28, 2020

CLERK U.S. DISTRICT COURT

 

 

BY

LODGED

WESTERN DISTRICT OF WASHINGTON AT TACOMA

DEPUTY

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA

UNITED STATES OF AMERICA,
Plaintiff,

Vv.
AMANDA ANNE LAWSON,
Defendant.

 

 

The United States Attorney charges that:

COUNT 1.
(Theft of Public Funds)

No. CR20-5055RBL

INFORMATION

Beginning in or about October 2016, and continuing through about April 2019, at

Cowlitz County, within the Western District of Washington, and elsewhere, the

defendant, AMANDA ANNE LAWSON, did willfully and knowingly embezzle, steal

and convert to her own use and the use of another money of the United States, namely

Supplemental Security Income benefits and other federally funded assistance benefits

having an aggregate value of approximately thirty thousand dollars ($30,000), with the

//
//

 

INFORMATION/LAWSON - |

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
wo fo aT DH ww FS WW HY

YO WN DO NH BH NYO NHB NY HNO | | | | FS FSF FSF S| SS
eo STD DO AN SF WY YY KF CO OBO re AND NH FSF WY YH KF OC

 

 

Case 3:20-cr-05055-RBL Document 3 Filed 01/28/20 Page 2 of 2

intent to deprive the United States of the use and benefit of that money.
All in violation of Title 18, United States Code, Section 641.

DATED: January 27, 2020
NT. MORAN
United States Attorney

S
S. KATE VAUGHAN
Assistant United States Attorney

BENJAMIN T. DIGGS |/¥
Special Assistant United States Attorney

 

INFORMATION/LAWSON - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
